CULLEN FUNDS TRUST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as ofFebruary 2, 2009, to the Fund Accounting Servicing Agreement, dated as of September 12, 2005, as amended (the "Agreement"), is entered into by and between CULLEN FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust intends to create additional Fund classes; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. CULLEN FUNDS TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Jeff Battaglia By: /s/ Michael R. McVoy Printed Name: Jeff Battaglia Printed Name:Michael R. McVoy Title: CFO Title: Executive Vice President Exhibit A to the Fund Accounting Servicing Agreement Fund Names Separate
